     Case 1:05-cr-00673-LAP Document 269 Filed 08/25/20 Page 1 of 14



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA,

      -versus-                                 05-CR-673 (LAP)

RAFIQ SABIR,                                         ORDER

               Defendant.


LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

    Before the Court is Defendant Rafiq Sabir’s motion for

early release pursuant to 18 U.S.C. section 3582(c) based on the

COVID-19 pandemic.    (Dkt. no. 260.)    For the reasons set out

below, the motion is denied.

    I. Procedural History

    Superseding Indictment S4 05 Cr. 673 (LAP) was filed

against Sabir and three others on December 6, 2006, charging

Sabir in two counts with conspiring to provide, and attempting

to provide, material support to al Qaeda, in violation of 18

U.S.C. § 2339B.    Trial commenced on April 27, 2007 and ended on

May 21, 2007, when Sabir was convicted on both counts.          On

November 28, 2007, Sabir was sentenced principally to 300

months’ imprisonment.

    Sabir appealed his conviction, and in an opinion dated

February 4, 2011, the Court of Appeals rejected all of Sabir’s

claims and affirmed his conviction.      United States v. Farhane,



                                    1
        Case 1:05-cr-00673-LAP Document 269 Filed 08/25/20 Page 2 of 14



634 F.3d 127 (2d Cir. 2011).        Sabir then moved for rehearing and

rehearing en banc, which was denied by the Court of Appeals on

May 12, 2011.      Finally, Sabir sought a writ of certiorari in the

United States Supreme Court, which was denied on December 5,

2011.    Sabir filed a motion under 28 U.S.C. § 2255 on November

30, 2012.     The Government filed its initial opposition to

Sabir’s motion on April 13, 2013. (Crim. Dkt. 193).

    After filing his initial Section 2255 motion, Sabir

subsequently retained counsel, who filed a supplemental

memorandum in support of the motion on September 13, 2016.                The

Government responded on July 23, 2017.

    According to the Bureau of Prisons, Sabir’s current

estimated release date is January 22, 2027.           He has been in

custody since his arrest in May 2005, so he has served just over

15 years, with approximately 6 more years to serve assuming his

continued accretion of good-time credits.

    II. Factual Background

    A. Sabir’s Offense Conduct

    Rafiq Sabir conspired with his long-time friend, Tarik

Shah, to support the al Qaeda terrorist organization by

providing martial arts training to its terrorists and medical

services to its wounded fighters and also attempted to provide

that support.      The culmination of Sabir and Shah’s conspiracy to

provide material support to al Qaeda was a meeting with an




                                       2
     Case 1:05-cr-00673-LAP Document 269 Filed 08/25/20 Page 3 of 14



undercover agent posing as an al Qaeda recruiter, in which Sabir

swore bayat--an oath of allegiance--to al Qaeda and Osama bin

Laden.

    Shah and Sabir both subscribed to a militant form of Islam

for many years before trying to join al Qaeda and assist its

jihad mission.    The investigation also employed a confidential

informant, who became close to Shah in the course of taking

bass lessons, and recorded hours of conversation in which Shah

discussed his and Sabir’s views and plans to train potential

mujahideen in deadly martial arts techniques, among other

things.    Shah expressed to the confidential informant that he

was interested in obtaining a warehouse space to conduct his

martial arts training and even visited a potential site for this

purpose.    To start the next phase of the investigation, the FBI

introduced an undercover agent--FBI Special Agent Ali Soufan--to

pose as an al Qaeda recruiter.      Shah indicated to Soufan, among

other things, that he and Sabir would both be very interested in

meeting the recruiter and that they came together as a “pair.”

Shah also emphasized his own skills in providing martial arts

training and Sabir’s skills as a medical doctor with training in

emergency medicine.

    After additional meetings, Soufan, Shah, and Sabir met on

May 20, 2005.    When Sabir expressed interest in meeting

mujahideen brothers in Saudi Arabia, where he had been working




                                    3
     Case 1:05-cr-00673-LAP Document 269 Filed 08/25/20 Page 4 of 14



as a doctor and to where he was scheduled to return shortly,

Soufan probed further to make sure that Sabir understood that

the agent was talking about al Qaeda.       Later in the meeting,

after giving Sabir numerous opportunities to back out, Soufan

offered to take bayat from Sabir and Shah, wherein they would

pledge an oath to al Qaeda and Osama bin Laden.         First Shah and

then Sabir took the oath, which Soufan administered in both

English and Arabic.     Sabir also provided his mobile phone number

to Soufan--using a code--so that any al Qaeda mujahideen

fighters who needed medical assistance in Saudi Arabia could

contact him once he returned there.

    B. Sabir’s Medical History

    In his sworn statement (dkt. no. 261, Ex. C), Sabir states

that, for many years, he has suffered from “asthmatic symptoms

in spates associated with influenza-like illness several times a

year,” for which he has been prescribed an albuterol inhaler

that he uses periodically as necessary. (Id. at 1.)         He has been

diagnosed with hypertension and has been prescribed Lisinopril.

(Id. at 2.)     Since 2018, Sabir reports, his blood pressure has

fluctuated between normal and moderate hypertension, with no

further medical prescriptions or recommendations other than a

low sodium diet.     (Id.)   Sabir has also been diagnosed as

“prediabetic,” in light of elevated hemoglobin A1C and glucose

test results.




                                    4
     Case 1:05-cr-00673-LAP Document 269 Filed 08/25/20 Page 5 of 14



    In November 2019, Sabir was found to have an elevated PSA

result and in May 2020, received an MRI from an outside medical

provider.   That MRI identified a lesion on Sabir’s prostate

measuring 1.5 by 1.4 centimeters, which the radiologist assigned

a PI-RADS score of 5, which translates to a “very high

likelihood of clinically significant cancer.”        (Dkt. 261, Ex. D

at 2–4.)

    Additional BOP records reflect that Loretto FCI staff

recommended on June 4, 2020, that Sabir be transferred to a

Federal Medical Center for assessment and possible treatment of

his likely prostate cancer.     However, because of restrictions on

inmate movement occasioned by the COVID-19 pandemic, BOP

officials did not approve a transfer.       On June 30, 2020, Sabir

received another consultation with an outside provider near

Loretto FCI.   That provider recommended, as had an earlier

provider, that Sabir receive a biopsy to diagnose his potential

prostate cancer.   So far as the parties have informed the Court,

Sabir has not yet received a biopsy, although BOP is seeking to

expedite it depending on the availability of an outside

provider.

    C. Sabir’s Administrative Requests for
       Compassionate Release

    On March 2 and 7, 2020, Sabir filed motions with the Bureau

of Prisons seeking a reduction in sentence.        On April 3, 2020,

he filed a application for compassionate release, all attached


                                    5
        Case 1:05-cr-00673-LAP Document 269 Filed 08/25/20 Page 6 of 14



as Exhibit B to his moving memorandum of law.           (Dkt. no.

261.)    So far as the parties report, no action has been taken on

those motions.

    D. Sabir’s Present Motion

    On or about June 25, 2020, Sabir, represented by counsel,

filed a motion asking this Court to modify his sentence to time

served and order his immediate release in light of what he

argued were the extraordinary and compelling reasons of the risk

to his safety posed by the COVID-19 pandemic.           Sabir relied on

his age--66 years old as of July 4--and several health

conditions, which he asserts place him at particularly high risk

for serious illness were he to become infected.

    Sabir’s pending motion for a reduction in his sentence,

pursuant to 18 U.S.C. § 3582(c)(1)(A), relies on Application

Note 1(B) to Section 1B1.13 of the Sentencing Guidelines, which

provides that a defendant may be eligible for compassionate

release if “the defendant (i) is at least 65 years old; (ii) is

experiencing a serious deterioration in physical or mental

health because of the aging process; and (iii) has served at

least 10 years or 75 percent of his or her term of imprisonment,

whichever is less.”       U.S.S.G. § 1B1.13, comment (n.1(B)).        In

support of the argument that Sabir “is experiencing a serious

deterioration in physical or mental health,” the motion

reiterates the grounds that Sabir cited in his administrative




                                       6
     Case 1:05-cr-00673-LAP Document 269 Filed 08/25/20 Page 7 of 14



request, including “belatedly diagnosed prostate cancer;

hypertension; asthma/chronic lung disease; and high

cholesterol.” (Dkt. no. 261 at 2, 5-7.)       Sabir’s motion seeks

compassionate release based on the “extraordinary and compelling

circumstances” presented by the COVID-19 pandemic, arguing that

Sabir’s medical conditions render him particularly vulnerable to

serious illness were he to become infected.        (Id. at 9-17.)

Lastly, Sabir argues that he would not pose a danger if released

and that the Section 3553(a) factors weigh in favor of his

motion.   (Id. at 17-19.)

    IV. Legal Framework

    A court “may not modify a term of imprisonment once it has

been imposed except that”:

    the court, upon motion of the Director of the Bureau
    of Prisons, or upon motion of the defendant after the
    defendant has fully exhausted all administrative
    rights to appeal a failure of the Bureau of Prisons to
    bring a motion on the defendant's behalf or the lapse
    of 30 days from the receipt of such a request by the
    warden of the defendant's facility, whichever is
    earlier, may reduce the term of imprisonment (and may
    impose a term of probation or supervised release with
    or without conditions that does not exceed the
    unserved portion of the original term of
    imprisonment), after considering the factors set forth
    in section 3553(a) to the extent that they are
    applicable, if it finds that--

    (i) extraordinary and compelling reasons warrant such
    a reduction;

    * * * *

    and that such a reduction is consistent with
    applicable policy statements issued by the Sentencing
    Commission.


                                    7
     Case 1:05-cr-00673-LAP Document 269 Filed 08/25/20 Page 8 of 14



18 U.S.C.A. § 3582(c)(1)(A).

    The “applicable policy statements” referenced in the

statute are found at Section 1B1.13 of the United States

Sentencing Guidelines. Because the statute requires that a

ruling concerning compassionate release be “consistent with

applicable policy statements issued by the Sentencing

Commission,” 18 U.S.C. § 3582(c)(1)(A), Section 1B1.13 is

binding on the Court.     See Dillon v. United States, 560 U.S.

817, 826–27 (2010) (where Section 3582(c)(2) permits a

sentencing reduction based on a retroactive guideline amendment,

“if such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission,” the

Commission’s pertinent policy statements are binding on the

court).

    Section 1B1.13 provides that a reduction of sentence is

permitted if: (1) “extraordinary and compelling reasons warrant

the reduction; (2) “the defendant is not a danger to the safety

of any other person or to the community, as provided in 18

U.S.C. § 3142(g)”; and (3) “the reduction is consistent with

this policy statement.”     U.S.S.G. § 1B1.13. As relevant here,

the application notes provide that “extraordinary and compelling

reasons” exist where the defendant (i) is at least 65 years old;

(ii) is experiencing a serious deterioration in physical or

mental health because of the aging process; and (iii) has served




                                    8
     Case 1:05-cr-00673-LAP Document 269 Filed 08/25/20 Page 9 of 14



at least 10 years or 75 percent of his or her term of

imprisonment, whichever is less.        U.S.S.G. § 1B1.13, comment

(n.1(B)).   Additionally, where, “[a]s determined by the Director

of the Bureau of Prisons, there exists in the defendant’s case

an extraordinary and compelling reason other than, or in

combination with, the reasons described in subdivisions (A)

through (C).”   U.S.S.G. § 1B1.13, comment (n.1(D)).1

    As this Court recently explained, when a defendant moves

for early release under this provision,

    A district court’s consideration of a compassionate
    release motion is guided by the policy statement
    within U.S. Sentencing Guidelines § 1B1.13. See 18
    U.S.C. § 3582(c)(1)(A).

    The Guidelines place two conditions on a determination
    of early release:

    (1) There are extraordinary and compelling reasons
    that warrant the reduction and

    (2) A situation where “the defendant is not a danger
    to the safety of any other person or to the
    community.” U.S.S.G. § 1B1.13. . . .

1   While the Policy Statement pre-dates the First Step
    Act’s procedural changes, the amendments to the
    compassionate release statute grant this Court the
    same discretion as that previously give[n] to the BOP
    Director, and therefore the Court may independently
    evaluate   whether   [a   defendant]    has   raised  an
    extraordinary and compelling reason for compassionate
    release”   under   the    ‘catch-all’    provision.  ...
    Nonetheless, U.S.S.G. § 1B1.13’s descriptions of
    ‘extraordinary and compelling reasons,’ ... provide
    helpful   guidance    for    considering    motions  for
    compassionate release.

United States v. Olszewski, 2020 WL 2420483, at *2 (S.D.N.Y. May
12, 2020) (citations and internal quotation marks omitted).



                                    9
     Case 1:05-cr-00673-LAP Document 269 Filed 08/25/20 Page 10 of 14



    When determining whether a prisoner is a danger to the
    community, section 1B1.13 refers to 18 U.S.C. §
    3142(g), which in turn lists the following factors to
    be considered:

    (1) the nature and circumstances of the offense
    charged ...;

    (2) the weight of the evidence against the person;

    (3) the history and characteristics of the person ...
    and

    (4) the nature and seriousness of the danger to any
    person or the community that would be posed by the
    person’s release.

    If a prisoner presents extraordinary and compelling
    circumstances, and poses no danger to the community,
    the sentencing court “may reduce the term of
    imprisonment (and may impose a term of probation or
    supervised release with

    or without conditions that does not exceed the
    unserved portion of the original term of
    imprisonment), after considering the factors set forth
    in section 3553(a) to the extent that they are
    applicable.” 18 U.S.C. § 3582(c)(1)(A) (emphasis
    added).

    As the proponent of the motion, the defendant bears
    the burden of proving “extraordinary and compelling
    reasons” exist under the above criteria to justify
    early release, that he is not a danger to the
    community, and that the Section 3553(a) factors and
    all other relevant considerations warrant the Court
    exercising its discretion to grant early release. See
    United States v. Butler, 970 F.2d 1017, 1026 (2d Cir.
    1992) (“A party with an affirmative goal and
    presumptive access to proof on a given issue normally
    has the burden of proof as to that issue.”).

United States v. Buziashvili, 2020 WL 3976936, at *1–*2

(S.D.N.Y. July 14, 2020).




                                   10
     Case 1:05-cr-00673-LAP Document 269 Filed 08/25/20 Page 11 of 14



     V.   Discussion

     A. Health Conditions

     The Court notes, and the Government acknowledges, that

Sabir should certainly receive prompt attention on account of

his likely prostate cancer.      That said, however, his health

situation does not present “extraordinary and compelling

reasons” warranting release.      As set out at length in the

Government’s papers (dkt. no. 263 at 15-19), the ailments Sabir

mentions are well controlled and/or do not make him particularly

vulnerable to serious illness from COVID-19.         His high blood

pressure fluctuates in and our of the range for Stage 2

hypertension, and he stopped taking the drug prescribed for the

condition because of a possible allergic reaction.          In any

event, while the CDC lists pulmonary hypertension as a condition

that “might” create an increased risk from COVID-19,2 Sabir has

not been diagnosed with that condition. (Dkt. no. 263 at 16-17.)

     Although Sabir reports he has suffered from asthma for some

years and has been prescribed an inhaler to use when necessary,

his asthma is well controlled.      Indeed, during a recent

quarantine, his lung function was observed to be normal.             (Dkt.

no. 263 at 17-18).




2   CDC, “People with Certain Medical Conditions” (Aug. 14,
2020), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html#serious-heart-
conditions.

                                   11
     Case 1:05-cr-00673-LAP Document 269 Filed 08/25/20 Page 12 of 14



    Sabir is apparently just within the range for

prediabetes.     The standard treatment for that increased risk of

diabetes, however, is diet modification and exercise--treatments

easily accessible at a BOP facility.       (Dkt. no. 263 at 18.)

    As the Government notes: “Although high cholesterol is a

risk factor for heart disease, the CDC has not identified high

cholesterol as putting a person at greater risk of severe

illness from COVID-19,” and “Sabir’s medical records do not

reflect a diagnosis of heart disease.”        (Dkt. no. 263 at 18.)

    With respect to Sabir’s probable prostate cancer, as noted,

diagnosis is not complete, and, of course, treatment has not

begun.   While some treatments, such a chemotherapy, can impair a

patient’s immune system, it is speculation at this stage to

guess what treatment, if any, will be prescribed, assuming a

diagnosis of cancer.    Thus, based on all of Sabir’s health

conditions, the Court cannot find on this record that he has

carried his burden of demonstrating “extraordinary and

compelling reasons” warranting release.

    B. Section 3553(a) Factors

    Even if Sabir had demonstrated “extraordinary and

compelling reasons” warranting release, the Court would find

that the section 3553(a) factors mandate continued

incarceration.    Regarding the nature and circumstances of the

offense, this is, of course, a terrorism offense, and the




                                   12
     Case 1:05-cr-00673-LAP Document 269 Filed 08/25/20 Page 13 of 14



evidence against Sabir was very strong.        Before he swore bayat

or allegiance to Al Qaeda, the Al Qaeda recruiter taking the

pledge (actually an FBI agent) explained the nature of the

pledge (GX906T at 114), the importance of the pledge (Trial Tr.

1488), and that the pledge was to “Sheikh Osama,” that is, Osama

bin Laden,   (id. at 1489-90, 2166).      Sabir is then heard

swearing allegiance to Sheikh Osama and giving his phone number

in code to the “recruiter.”      Sabir was also heard bragging about

his ability to move around Saudi Arabia with “carte

blanche.”    Clearly this was a serious offense where Sabir

pledged himself literally to give aid and comfort to enemies

fighting against our Nation.

    Such a serious crime deserves serious punishment, and the

Guidelines prescribed a range of 360 months to life for

Sabir.   The Court, however, imposed 300 months, 60 months less

than the Guidelines called for.      Further decreasing the sentence

would, in the Court’s view, go counter to the mandates that a

sentence should constitute just punishment for the offense and

should deter others from engaging in similar conduct.

    The Court is also concerned with protecting the public from

further crimes of this Defendant.       He has argued that other

defendants who conspired to commit violent terrorist acts have

been released and, as part of his history and characteristics,

notes that he is 66 years old.      The Court observes, however,




                                   13
     Case 1:05-cr-00673-LAP Document 269 Filed 08/25/20 Page 14 of 14



that Sabir has never accepted responsibility for his offense or

expressed one iota of remorse for it.       Also, whereas people tend

to “age out” of certain violent crimes, this is a different

situation.    As a doctor, Sabir can still easily give aid and

comfort to the enemy, regardless of his age, and there is

nothing in this record to indicate that he would not be inclined

to continue to do so.    On balance, the Court finds that the

3553(a) factors mandate continued incarceration.

    VI.    Conclusion

    For the reasons set out above, Defendant’s motion for

release pursuant to 18 U.S.C. section 3582(c) (dkt. no. 260) is

denied.

    The Clerk of the Court shall mail a copy of this order to

Defendant Sabir.


SO ORDERED.

Dated:    August 25, 2020
          New York, New York


                                        ____________________________
                                        LORETTA A. PRESKA, U.S.D.J.




                                   14
